Citation Nr: 0702615	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly pension at the housebound 
level.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision.  
The veteran had a VA medical examination May 2006 in which 
the examiner stated an opinion that the veteran requires 
regular aid and attendance for some of the activities of 
daily living. This VA treatment note appears to constitute a 
new informal claim for entitlement to benefits for regular 
aid and attendance by another person under the provisions of 
38 C.F.R. § 3.352(a).  That issue is accordingly referred to 
the RO for appropriate development.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran receives a pension for permanent and total 
nonservice-connected disabilities; he does not receive 
benefits for regular aid and attendance by another person.

3.  The veteran does not have a single permanent disability 
rated as 100 percent disabling under the Schedule for Rating 
Disabilities.



CONCLUSION OF LAW

The claim for special monthly pension at the housebound level 
is without legal merit.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. § 3.351(d) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

In connection with the claim on appeal, the veteran has been 
notified of the reasons for the denial of the claim, and has 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist.  

As will be explained, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 


II. Analysis

The veteran receives a pension for permanent and total 
nonservice-connected disabilities under the provisions of 38 
U.S.C.A. § 1521, granted by a rating decision in May 2000 and 
effective from December 18, 1998.

The veteran does not receive benefits for regular aid and 
attendance of another person.

The rate of pension payable to a veteran who is entitled to a 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance is paid at the "housebound" 
rate, if, in addition to having a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities, the veteran (1) has additional disability or 
disabilities separately ratable at 60 percent or more, or (2) 
is "permanently housebound" by reason of disability or 
disabilities.  38 C.F.R. § 3.351(d) (emphasis added).

The veteran in this case has no service-connected 
disabilities.  His nonservice-connected disabilities are as 
follows: degenerative joint disease of lumbosacral spine (10 
percent), memory loss (0 percent), arthritis in both arms and 
legs (0 percent), alcoholism (0 percent), overactive bladder 
(0 percent), and nervous condition claimed as mental 
breakdown (0 percent).   

Whereas the veteran does not meet the threshold requirement 
of having a single permanent disability rated 100 percent 
disabling, the Board finds that payment at the "housebound" 
rate under the provisions of 38 C.F.R. § 3.351(d) is without 
legal merit.

The Board has considered all arguments and evidence 
addressing whether or not the veteran is actually housebound, 
including the veteran's correspondence to VA and the opinions 
of VA medical examiners in February 2002 and May 2006.  
However, since the veteran does not satisfy the threshold 
requirement of having a single permanent disability rated 100 
percent disabling, that question is not reached.

Therefore, the claim for special monthly pension at the 
housebound level must be denied.   As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Special monthly pension at the housebound level is denied. 




___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


